--------------------------------------------------------------------------------


10(a)




Neither the (Convertible Promissory Note represented by this document ( "Note")
nor the shares of common stock which may be acquired upon its conversion been
registered under the Securities Act of 1933 ("The Act") and they fall within the
definition of "restricted securities" as that term is defined the Rule 144 under
the Act. In addition to the restrictions on transferability of the Note
contained herein, neither the Note nor the shares of common stock which may be
acquired upon conversion may be offered for sale, sold, or otherwise transferred
except pursuant to an effective Registration Statement under the Act or pursuant
to an exemption from registration under the Act, the availability of which is to
be established to the satisfaction of the Company."


DURAVEST, INC.
CONVERTIBLE SECURED PROMISSORY NOTE


$650,000.00
September 27, 2006

 
FOR VALUE RECEIVED, DURAVEST, INC., a Florida corporation ("Company") promises
to pay to ABSOLUTE RETURN EUROPE FUND LTD. ("Holder"), the principal sum of Six
Hundred and Fifty Thousand Dollars and no cents ($650,000.00) payable in legal
tender of the United States of America or in shares of common stock of the
Company (the "Common Stock") as provided herein on the dates and as hereinafter
specified with the principal to bear simple interest at the rate per annum set
forth below during the term hereof through the Maturity Date defined below and
similarly payable as hereinafter specified.


The principal of the Note shall be due and payable, together with any then
unpaid interest on September 27, 2007 (the "Maturity Date"). Simple interest
shall accrue on the unpaid balance of the principal at the rate set forth below
from the date of this Note through the Maturity Date and shall accrue and be
payable in either (i) shares of Common Stock at a fifteen percent (15%) annual
interest rate or (ii) cash or additional promissory notes as set forth herein at
a ten percent (10%) annual interest rate on or as soon as practicable following
the Maturity Date.
 
            No provision of the Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of and
interest on this Note at the time, at the rate and in the currency or shares of
Common Stock herein prescribed. Interest on this Note shall be payable as soon
as practicable following the Maturity Date in, at the option of the Company in
its sole discretion, either (i) a number of shares of Common Stock calculated as
follows: (A) the interest rate of this Note equal to fifteen percent (15%)
multiplied by the outstanding principal amount of this Note divided by (B) the
Current Market Price (as defined below) on the Maturity Date; or (ii) the
interest rate of this Note equal to ten percent (10%) multiplied by the
outstanding principal amount of this Note payable at the Company's option in its
sole discretion in either cash or an additional convertible promissory note
having one-year term and otherwise terms substantially similar to those
contained herein.
 
1

--------------------------------------------------------------------------------



For purposes of this Note the following terms shall have the meanings set forth
below:


"Current Market Price" means, in respect of any share of Common Stock on any
date herein specified, the average of the daily market prices for twenty (20)
consecutive Trading Days immediately preceding such date. The daily market price
for each such Trading Day shall be (i) the last sale price on such day on the
principal stock exchange on which such Common Stock is then listed or admitted
to trading, (ii) if no sale takes place on such day on any such exchange, the
average of the last reported closing bid and asked prices on such day as
officially quoted on any such exchange, (iii) if the Common Stock is not then
listed or admitted to trading on any stock exchange, the average of the last
reported closing bid and asked prices on such day in the over-the-counter
market, as furnished by the National Association of Securities Dealers Automatic
Quotation System or the National Quotation Bureau, Tnc., (iv) if neither such
corporation at the time is engaged in the business of reporting such prices, as
furnished by any similar firm then engaged in such business, or (v) if there is
no such firm, as furnished by any member of the NASD selected mutually by the
holder of this Note and the Company or, if they cannot agree upon such
selection, as selected by two such members of the NASD, one of which shall be
selected by holder of this Note and one of which shall be selected by the
Company. Notwithstanding the foregoing, for purposes of this Note in no event
shall the Current Market Price be deemed to be greater than $0.70 (subject to
adjustments for stock splits after the date hereof).


"Trading Day" means any day on which the primary market on which shares of
Common Stock are listed is open for trading.


In the event the Company is unable to repay the outstanding principal amount of
this Note in cash on the Maturity Date, the Holder of this Note is entitled, at
the Holder's option, at any time after the Maturity Date, to convert any or all
of the unpaid principal of this Note into a number of shares of Common Stock
determined by dividing such outstanding principal amount by the Conversion
Price. The Conversion Price shall be 80% multiplied by the Current Market Price
on the date of repayment.


Except as hereinafter provided,


(a) The Company shall at all times reserve and keep available, free from
preemptive rights, out of its authorized but unissued Common Stock or out of its
issued but not outstanding Common Stock that is held in its treasury, for the
purpose of effecting the conversion of this Note the full number of shares of
Common Stock then deliverable upon the conversion of this Note.


(b) The Company covenants that all shares of Common Stock which may be delivered
upon conversion of this Note will upon delivery be duly issued, fully paid and
non-assesessable.


2

--------------------------------------------------------------------------------



(c) In case of any reclassification of the Common Stock, or in case of any
consolidation on the Company with, or merger of the Company into, another
corporation (other than a consolidation of merger in which the Company is the
continuing corporation and which does not result in a reclassification of the
Common Stock), or in case of any sale or conveyance to another corporation of
the property of the Company as an entirety or substantially as a entirety, the
Company shall give written notice thereof by registered or certified mail, and
the Holder may exercise the conversion privilege provided for in this Note at
any time on or before the expiration often days after delivery to him of such
written notice. Such written notice by the Company shall be given, sufficiently
in advance of the consummation of the proposed reclassification, consolidation,
merger, sale or conveyance to enable the conversion privilege to be exercised.


The Company may not, without the Holder's consent, prepay any or ail of the
principal sum prior to the Maturity Date.


The Note has not been registered under the Securities Act of 1933 ("the Act")
and falls with the definition of "restricted securities" as that term is defined
in the Rule 144 under the Act Neither the Note nor any interest therein may be
offered for sale, sold or otherwise transferred except pursuant to an effective
Registration Statement under the Act or pursuant to an exemption from
registration under the Act, the availability of which is to be established to
the satisfaction of the Company. Except for the Holder's "piggy-back" rights
hereinafter set forth, the Company is not required to register the Note or any
shares of Common Stock acquired upon conversion of the Note or to make any
exemption from registration available, accordingly, the Holder must bear the
economic risk of his investment for an indefinite period of time.


Any and all shares of Common Stock received by the Holder upon conversion of the
Note, shall constitute restricted securities and will have the same limitations
and restrictions upon their salability and transferability as the Note
surrendered in the exchange in which the Common Stock was issued unless, at the
time of the conversion, a Registration Statement filed under the Act of 1933,
and applicable Blue Sky laws are in effect with respect to the Common Stock
being offered in exchange for the Note. The Holder agrees not to sell or offer
to sell or transfer the Note or any interest therein except in compliance with
all applicable federal and state securities laws of the United States.


Certificates for all shares of Common Stock issued upon conversion of or under
the Note shall bear a legend reading substantially as follows:


"The Shares represented by this Certificate are restricted securities which have
not been registered under the Securities Act of 1933 (the T'Act') or the
securities laws of any state and such shares may not be sold or transferred
except upon registration under the Act and applicable state laws or upon,
delivery of an opinion of counsel acceptable to the Corporation that
registration is not required for such sale or transfer."


Provisions with respect to events of default on the Note are as follows:


3

--------------------------------------------------------------------------------



(a) The following events are herein called the "Events of Default":


(i) Nonpayment of principal or interest on the Note after the same shall become
due;


(ii) The occurrence and continuation of an event of default as defined in any
loan or similar agreement to which the Company is now or hereafter a party, or
any other event thereunder upon the occurrence of which any holder or holders of
indebtedness outstanding thereunder may declare the same due and payable;


(iii) Any representation or warranty made by the Company herein is untrue in any
material respect as of the date of this Note, or any statement, certificate or
data furnished by the Company in connection with this Note is untrue in any
material respect as of the date as of which the facts therein set forth are
stated or certified, and corrective measures satisfactory to the Holder with
respect thereto shall not have been taken by the Company within 30 days after
notice thereof to the Company from the Holder; or


(iv) Adjudication of the Company as bankrupt or insolvent, or entry of an order,
remaining unstayed by appeal or otherwise for 45 days, appointing a receiver or
trustee for the Company, or for all or any of its property, or approving a
petition seeking reorganization or other similar laws of me United States of
America or any state or any other competent jurisdiction, or the filing by the
Company of a petition seeking any of the foregoing or consenting thereto, or the
filing of a petition to take advantage of any debtors' act, or making a general
assignment for the benefit of creditors, or admitting in writing its inability
to pay its debts as they mature;
 
(b) Upon the occurrence of any one or more of the Events of Default, the Holder
may forthwith, or at any time thereafter, by notice mailed or delivered to the
Company, declare the unpaid principal of the Note held by it and all interest
then accrued thereon to be due, and such principal and interest shall thereupon
be immediately due without protest, demand or other notice;


(c) In case of any default in the payment of principal or interest on this Note,
the Company will pay such further amounts as shall be sufficient to cover any
costs of collection, including reasonable attorney's fees, incurred by the
Holder; and


(d) No delay or omission of the Holder to exercise any right upon any event of
default shall impair any such right or shall be construed to be a waiver of any
such default or acquiescence therein. No waiver of any default hereunder shall
affect any later default or shall impair any rights of the Holder. No single,
partial, or full exercise or any right by the Holder shall preclude other or
further exercise thereof.


4

--------------------------------------------------------------------------------



The Holder of the Note shall have the rights set out in this paragraph to have
any shares of Common Stock acquired on conversion of the Note "piggy-backed" or
included in any Registration Statement filed by the Company under the Act for
the sale of Common Stock as follows:


a) This "piggy-back" right shall exist and be effective for the two-year period
following the acquisition of the Common Stock by conversion under the Note and
for so long thereafter as the Holder is deemed to be an "affiliate" of the
Company for purposes of Rule 144 adopted under the Act; and


b) If the Registration Statement is being filed for a distribution of Common
Stock which is being underwritten by a securities broker-dealer, the Holder's
"piggy-back" fight to have shares of Common Stock included therein will be
subject to willingness of the underwriter to have the shares included or to any
limitations which the underwriter may impose on the Holder's "piggy-back"
rights.


No recourse shall be had for the payment of the principal of or the premium or
the interest on this Note or for any claim based hereon or otherwise in respect
hereof against any incorporator, stockholder, officer or director, as such,
past, present or future of the Company or of any successor corporation, whether
by virtue of any constitution or statute or rule of law or by the enforcement of
any assessment or penalty or otherwise, all such liability being by the
acceptance hereof and as part of the consideration for the issue hereof
expressly waived.


All notices required or desired to be given hereunder shall be given in writing
and either hand delivered or transmitted by courier, facsimile, first class,
postage prepaid mail of the general postage service of the jurisdiction in which
it is being mailed. All notices sent by mail shall be deemed to have been given
when properly deposited in the United States Mail. All notices otherwise
transmitted shall be deemed given when received by the party to whom it is
directed. All notices to the Holder shall be transmitted or delivered to:


ABSOLUTE RETURN EUROPE FUND LIMITED
Regal House, Suite 3, No. 214 North Church Street
P.O. Box 10630 APO
George Town, Grand Caymans
Cayman Islands
Attn: Chief Investment Officer


All notices to the Company shall be transmitted or directed to the Company at:


101 N. Wacker Drive Suite 2006
Chicago, Illinois 60606


5

--------------------------------------------------------------------------------



Attn: President


With a copy to:
 
Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
11921 Rockville Pike, Third Floor
Rockville, MD 20852
 
Attn: Martin Schaffer, Esq.


Either party desiring to change the address to which notices are to be directed
may do so by sending notice of the new address to the other party in the manner
herein provided.


The Note is issued under the laws of the State of Illinois and Illinois law
shall apply to all issued concerning or arising under the Note. Any matter
arising out of or relating to this Note shall be adjudicated in the state and
federal courts located in the State of Illinois.


IN WITNESS WITEREOF, the Company has executed this amended and restated Note as
of the date below written.


Dated: September 27, 2006
DURAVEST, INC.
           
By:
/s/ Hendrik Hammje
   
Hendrik Hammje
 
CEO, on behalf of the Board



Acknowledged and agreed
as of the date first set forth above:
 
ABSOLUTE RETURN EUROPE FUND LIMITED
 
By:
 
   
Florian Homm
   
Chief Investment Officer
 

 
 
6

--------------------------------------------------------------------------------